Title: Notes on Debates, 10 December 1782
From: Madison, James
To: 


Teusday 10. Decr.
A Motion was made by Mr. Ramsay directing the Secy. at War who was abt. to visit his family in Massachussetts, to take Vermont in his way & deliver the Resolutions passed a few days since to Mr. Chittenden. For the motion it was urged that it would insure the delivery, would have a conciliating effect, and would be the means of obtaining true and certain knowledge of the disposition & views of that people. on the opposite side it was exclaimed agst. as a degradation of so high a servt. of the U. S. as exposing him to the temerity of leaders who were on good grounds suspected of being hostile to the U. S. and as treating their pretensions to Sovereignty with greater complaisance than was consistent with the eventual resolutions of Congress. The motion was rejected.
A motion was made by Mr. Gilman that a day be assigned for ditermining finally the affair of Vermont: The opposition made to the motion itself, by Rhode Island & the disagreement as to the day among the friends of the motion prevented a decision & it was suffered to lye over.
For the letter of the Supert. of Finance To T. B. Comr. for settling accts. in Europe, agreed to by Congs. see secret Journal of this date.
